Citation Nr: 1136221	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  99-05 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from April 1970 to February 1974.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2005 and March 2009, the Board remanded the Veteran's claim to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In a November 2010 decision, the Board denied the Veteran's claim for entitlement to a TDIU.

In this decision, the Board vacates its November 29, 2010 decision. 

The issue of entitlement to a TDIU is then addressed in the REMAND portion of the decision below and is] REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the Board's November 29, 2010 decision, there was a June 2010 VA examination report and an August 2010 rating decision that granted service connection for depression and awarded a 30 percent disability rating in a temporary claims folder at the RO that was not before the Board.

2.  The failure of the Board to review the August 2010 rating decision and the June 2010 VA examination report was a failure in due process owed the appellant.  



CONCLUSION OF LAW

Due to presence of a temporary claims file that contains both evidence and an August 2010 RO rating decision granting service connection for a depressive disorder that was unavailable to the Board at the time, the Board decision issued on November 29, 2010 is vacated.  38 C.F.R. §§ 20.904, 20.1302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104 (a) (West 2002); 38 C.F.R. § 20.904 (2010).  Failure to consider submitted argument and/or evidence, or the failure to afford the Veteran the right to have a hearing is a denial of due process.  In this case, the Veteran was denied due process of law as a result of the Board's inability to consider relevant information in the RO's possession at the time of the Board's decision.

On November 29, 2010, the Board issued a decision that denied the Veteran's claim for a TDIU on the basis that his combined disability rating of 50 percent did not meet the threshold requirements for an award of TDIU under 38 C.F.R. § 4.16(a) (2010) and he was not unemployable solely due to his service-connected disabilities.  In March 2011, the Board received written statements from the Veteran and his representative to the effect that there was pertinent evidence in the RO's custody that was not before the Board and could have affected its decision including a June 2010 VA examination report and August 2010 rating decision that granted 
service connection for a psychiatric disorder and awarded a 30 percent disability rating.  

On May 25, 2011, the Board received a temporary claims file created by the RO in the Veteran's case that included the June 29, 2011 VA psychiatric examination report and August 2010 rating decision that granted service connection for a depressive disorder and awarded a 30 percent disability rating effective from January 22, 2009, at which time his combined schedular disability rating was 70 percent, that was prior to the Board's decision.

The Board finds that the aforementioned June 29, 2011 VA examination report and August 2011 rating decision and information contained therein, to be relevant to the claim of entitlement to a TDIU.  As this information was not associated with the claims file at the time of the Board's November 29, 2011 decision, that decision was not based on consideration of all the available evidence and should be vacated with respect to the denial of the Veteran's application for entitlement to a TDIU.


ORDER

The Board's November 29, 2010 decision is vacated.


REMAND

The Veteran contends that he is entitled to a TDIU.  Service connection is currently in effect for a neurogenic bladder with recurrent epididymitis (left) with chronic urinary tract infection, status postoperative resection of bladder and meatotomy (evaluated as 40 percent disabling); depressive disorder (evaluated as 30 percent disabling); and peripheral neuropathy of the right and left lower extremities (each assigned as 10 percent disabling).  The Veteran's combined schedular disability rating is 70 percent, effective from January 22, 2009.  Therefore, he meets the schedular requirements under the provisions of 38 C.F.R. § 4.16(a) (with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher).

The question that remains, however, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In support of his claim, the Veteran submitted a May 2008 signed statement from Dr. A.E.J., chief of a VA urology clinic, who opined that the Veteran had service-connected disability sufficient to preclude him from gainful employment.  According to this medical specialist, "When considering [the Veteran's] multiple chronic urologic problems, I believe him to be incapable of performing any meaningful duties within the work force".

In June 2009, a VA examiner opined that the limitations experienced by the Veteran solely due to his service-connected chronic cystitis and peripheral neuropathy would not prevent him from engaging in light and sedentary employment.

However, since the June 2009 VA examination, the Veteran was granted service connection for a psychiatric disorder that was assigned a 30 percent disability rating.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on a Veteran's ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, a current medical opinion is warranted regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of his service-connected disabilities on his ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected chronic cystitis, depressive disorder, and peripheral neuropathy of the lower extremities, preclude employment consistent with the Veteran's high school education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal, taken into consideration provisions of 38 C.F.R. § 4.16(b). If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of the claim. 38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


